Title: To Alexander Hamilton from Robert Morris, 15 April 1782
From: Morris, Robert
To: Hamilton, Alexander


[Philadelphia, April 15, 1782. On November 10, 1782, Hamilton sent to Thomas Tillotson, his successor as receiver of continental taxes for the State of New York, a list of papers “relative to the office of Receiver of Taxes.” Item number three on that list was described as “farther instructions from the Superintendant to Alexander Hamilton dated as above.” The preceding letter was dated April 15, 1782. Second letter of April 15, 1782, not found.]
